Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.
 Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method of decreasing fillet gaping in fillets obtained from Salmo salar by feeding of a feed comprising krill meal - as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Mitchell Jones on 28 May 2021.

In the claims
Claims 4-7 have been cancelled.
Claim 1 has been amended to read as follows:
--
1. 	A method of decreasing fillet gaping in fillets obtained from Salmo salar comprising: feeding a population of Salmo salar from about 14 months of age to harvest at a mean weight of about 4 to 5 kilograms an effective amount of dietary ration comprising Euphausia superba krill meal; wherein the krill meal is provided in an amount of from 4% to 15% of the ration, said ration further comprising from 5% to 50% w/w fish meal, 5% to 30% w/w vegetable oil, and 5% to 15% w/w fish oil, so that the ration has a crude protein content of from about 32% to 46%, a crude lipid content of from about 26% to 42%, a carbohydrate (NFE) content of from about 11% to 18%, a fiber content of from about 1% to 5%, an ash content of from about 4% to 7%, a total phosphorus content (P) of from about 0.5% to 1.1%, a gross energy content of from about 20 to 30 MJ/kg, and a digestible energy content of from about 20 to 24 MJ/kg, and harvesting fillets from said population of Salmo salar, wherein fewer than 10% of 
--
Conclusion
Claims 1 and 8-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL G FIEBIG/Examiner, Art Unit 1655